DETAILED ACTION
Request for Continued Examination 
A request for continued examination (“RCE”) under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on 07 September 2020 has been entered.

Acknowledgements
This office action responds to the RCE filed by Applicant on 07 September 2020.
Claims 1, 2 and 4-11 are pending.
Claim 3 is canceled.
Claims 1, 2 and 4-11 have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 1, 2 and 4-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.
First, the current statutory subject matter test is performed and the claims recite a device or set of devices and therefore directed to a machine which is a statutory category.
Second, step 2A, Prong One: The claims recite process of information exchange among a mobile device, POS, token provider, service manager to transmit credit card request to token provider and receiving information for the processing of a transaction using different communication interfaces. This is similar to using existing information in computations, forwarding the data and receiving data for further processing. The claimed limitations recite a process of organizing and managing human activity, because it addresses sending information, receiving information and processing information, which under broadest reasonable interpretation amounts to transfer of information between parties based on certain criteria. This is managing personal behavior or relationships or interactions between people.
Step 2A, prong two: This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a communication module, a processing module and a POS with near field communication capability and states that the computer program product is an application program executed in a mobile communications device. The computing devices usage in all steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of causing the computing device to receive and send information to facilitate information transfer between parties) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device for collecting information, transferring information and processing information, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception “i.e. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9 and 11 as understood by the Examiner, are rejected under 35 U.S.C. §103(a) as being unpatentable over Kim et al. (US 2018/0341937) in view of Killian et al. (US 2012/0011063).
With respect to claims 1, 7, 9 and 11:
Sadiq discloses a mobile device (“a mobile phone”, [0054]) for configuring a ticket co-branded credit card (“The electronic device 110 may perform a payment function. For example, the electronic device 110 may register card information (e.g., a credit card such as MasterCard or Visa) in the electronic device 110 or the payment server 130 in order to perform a payment function [0068]) based on tokenization technology (“The token server 1300 may include a token requester interface 1310, a tokenization 
a communication module (“The electronic device 310 may include a modem 311 for communication with an external device, and may include a magnetic communication data controller 312 or may be electrically connected thereto”, [0094]), communication connected to an external token service provider (TSP) (“a token server (e.g., a token service provider) 530”, [0108]) and an external trusted service manager (TSM) (“a trusted service manager (TSM)”, [0113]), wherein the TSP connects to an external card issuer, and the TSM connects to an external ticket issuer (Fig. 1) wherein the communication module comprises a plurality of heterogeneous communication interfaces (“The wired/wireless connection may include various interfaces, such as BT, BLE, Wi-Fi, Zigbee, or Z-wave, and may be implemented by applying a specific accessory protocol [e.g., a Samsung accessory protocol (SAP)].”, [0223]), wherein the plurality of heterogeneous communication interfaces comprise a near field communication (NFC) interface (“The short-range communication 3364, for example, may include at least one of Wi-Fi (wireless fidelity), Bluetooth, NFC ( near field communication), MST (magnetic stripe transmission), or a GNSS (global navigation satellite system).”, [0525])
an operation interface (“Fig. 1 and Fig. 15”)
a processing module (“the phrase "processor adapted (or configured) to perform A, B, and C" may mean a dedicated processor (e.g., embedded processor) only for performing the corresponding operations or a generic-purpose processor (e.g., Central Processing Unit (CPU) or Application Processor (AP)) that can perform the corresponding operations by executing one or more software programs stored in a memory device”, [0052]), connected to the communication module and the operation interface (Fig. 1), wherein the processing module acquires configurations of a ticket co-branded credit card via the operation interface (“The electronic device 110 may perform a payment function. For example, the electronic device 110 may register card information (e.g., a credit card such as MasterCard or Visa) in the electronic device 110 or the payment server 130 in order to perform a payment function.”, [0068]), i.e., the communication module transmits a ticket co-branded credit card request including ticket information (“The payment data communication controller 811 may transmit payment data to the outside in response to a payment request received through the electronic device 800. For example, the payment data may include card information for payment or verification information (e.g., at least one of a token, a key, or a cryptogram) corresponding to the card information.”, [0149]) and software and hardware information to the TSP so as to trigger the TSP to return a corresponding credit card token file associated with the ticket information (“The token service interface 1231 may transfer a token-related request received from the electronic device to the token server, and may transfer a response to the request, which is received from the token server, to the electronic device.”, [0299]), and a ticket co-branding request is submitted to the ticket issuer via the card issuer, so that the ticket issuer returns an electronic ticket associated with the credit card token file and the ticket information via the TSP. (“Fig. 1”) wherein the processing module transmits, through the NFC interface, at least one of the credit card token file and the electronic ticket for performing a transaction in response to detecting a radio frequency signal by the NFC interface (“The data receiving circuit 931 may be configured to receive a logical low/high pulse signal including payment data, which is transmitted by the processor 950 or a secure circuit [e.g., an embedded secure element (eSE)].”, 0173]) 
Kim disclioses user accessing the payment server (e.g., a mobile application platform, a payment gateway, a token requester, a token service provider, a trusted service manager, a bank server, or the like) or the token service provider through the Internet requesting installation of the payment circuit 1121 using near field communication capabilities but does not explicitly disclose auto load function. However, Killian teaches the processing module transmits, through the NFC interface (“a signal from the proximity reader stimulates the mobile telephone to exchange wireless RF communications with the proximity reader”, [0032]), the credit card token file for performing an auto load function corresponding to the electronic ticket to a source of the radio frequency signal (“a process permits issuers of the underlying funding account to utilize the details of the original use transaction in the auto-load transaction to make authorization decisions that can be based on the original use transaction details”, [0044] and “each payment transaction initiates an auto-load process to fund the virtual wallet account with the exact amount of funds required. It is also important to recognize that as part of the auto-load process, original payment (or use) transaction details are provided to the issuer of the underlying funding account(s) which can be used when applying issuer-defined business rules to approve or decline a particular funding transaction.”, [0047]) 
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention to have combined the use of auto loading as taught by Killian with the transaction settlement apparatus and method using NFC as disclosed by Kim to settle a transaction over a network consisting of POS, Mobile device, token server, payment server, whereby the transaction acquirer identifies the token identity to the transaction authorizer, which then determines the selected transaction identity from the token identity, and establishes the transaction between an identity issuer for the selected transaction identity and the transaction acquirer, with the motivation to provide a system that is capable of providing better verification system for reducing both the risk and cost associated with meeting their payment card industry (PCI) requirements, namely PCI data security standards, since so doing could be performed readily and easily by 

Kim discloses wherein the credit card token file is for generating a real credit card number of the ticket co-branded credit card (“the payment means may be generated to correspond to a real magnetic card, or may be generated to have new identification information corresponding to the card so as to be used in the electronic device”, [0085]) 
Kim discloses a card issuer (“a financial server (issuer) 540”, [0108])
Kim discloses a token service provider (TSP) connecting to the card issuer (“When a token is issued to the electronic device or the user receives a token when performing payment, the issuer interface 1330 may provide an interface with the financial server for token verification by the financial server”, [0308]);
Kim discloses a ticket issuer (“a payment device, payment data, which is generated using verification information in response to a payment request input through the electronic device”, [0008]);
Kim discloses a trusted service manager (TSM) connecting to the ticket issuer (“trusted service manager”, [0259])

With respect to claim 2:
Kim discloses wherein the ticket co-branded credit card request further comprises credit card information (“the payment data may include a variety of information related to payment execution, such as payment amount, payment time, card information, payment details, and the like”, [0060]).
With respect to claim 4:
Kim discloses wherein the plurality of heterogeneous communication interfaces further comprise a mobile communication interface (“The wired/wireless connection may include various interfaces, such as BT, BLE, Wi-Fi, Zigbee, or Z-wave, and may be implemented by applying a specific accessory protocol [e.g., a Samsung accessory protocol (SAP)].”, [0223]) 
With respect to claims 5, 6 and 8:
Kim discloses user accessing the payment server (e.g., a mobile application platform, a payment gateway, a token requester, a token service provider, a trusted service manager, a bank server, or the like) or the token service provider through the Internet requesting installation of the 
Therefore it would have been obvious to one of ordinary skill in the art, at the time of invention to have combined the use of auto loading and use of thresholds as taught by Killian with the transaction settlement apparatus and method using NFC as disclosed by Kim to settle a transaction over a network consisting of POS, Mobile device, token server, payment server, whereby the transaction acquirer identifies the token identity to the transaction authorizer, which then determines the selected transaction identity from the token identity, and establishes the transaction between an identity issuer for the selected transaction identity and the transaction acquirer, with the motivation to provide a system that is capable of providing better verification system for reducing both the risk and cost associated with meeting their payment card industry (PCI) requirements, namely PCI data security standards, since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.
With respect to claim 10:
Kim discloses A computer program product for configuring a ticket co-branded credit card based on tokenization technology, wherein when the computer program (“The token server 1300 may include a token requester interface 1310, a tokenization service circuit 1320, or an issuer interface 1330”, [0305])

Response to Arguments
With regards to applicant’s arguments regarding rejection of claims based on 35 U.S.C. 101, the applicants assert that “that claim 1 recites more than a method of organizing human activity and is not directed to an abstract idea.”
The Examiner respectfully disagrees.
Applicant’s invention is drawn to a system for process of communicating with a mobile device information, receiving information in carrying out a credit card transaction, using generic computing devices such as servers and mobile devices and POS using communication interfaces. This is similar to using existing information in computations, forwarding the data and receiving data for further processing. The claims recite a process of information exchange among different devices using 
The applicants assert that “claim 1 discloses an inventive concept and recites additional elements that amount to significantly more than the abstract idea”
The Examiner respectfully disagrees.
The claims recite a system for process of communicating with a mobile device information, receiving information in carrying out a credit card transaction. The claims do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  The additional element of using a device for collecting information, transferring information and processing information, amounts to no more than mere instructions to apply the exception using a generic computer component.
With respect to rejection of claims based on 35 U.S.C. §103(a), the applicants arguments are moot in view of new prior art references provided based on the amendments filed by the applicant. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MURALI K. DEGA whose telephone number is (571)270-5394.  The Examiner can normally be reached on Monday to Thursday 7.00AM to 5.30 PM
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/Murali K. Dega/
Art Unit: 3697
/SAMICA L NORMAN/Primary Examiner, Art Unit 3697